Miller, Judge,
concurring specially.
I concur with the result reached by the majority, but for slightly different reasons. Because the observed traffic violation of going the wrong way on a one-way street was so dangerous and blatant, the initial detaining officer had a reasonable, articulable suspicion that the driver might be intoxicated and so was authorized to briefly stop the motorist to conduct the field sobriety tests. This justified his asking the second officer, Johnson, to conduct those tests. The observation of Kinman’s red and glassy eyes and his belligerent, loud behavior took place after Johnson had begun the field sobriety tests and thus could not contribute to or be considered as a basis for the initial articulable suspicion justifying the tests.
Kenneth W. Mauldin, Solicitor, Phillip C. Griffith, Assistant Solicitor, for appellee.